DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title, and 2) uses phrasing and construction reserved for claims (“comprising” occurs twice). Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification contains many grammatical and idiomatic errors. Note, for example, on page 3, “The bristles/teeth open at the position of the rollers.” is difficult to understand. A thorough review of the specification with appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kissel, Jr. (US 2009/0223008), hereinafter referred to as “Kissel,” in view of Dowdy (US 4,083,327).
For Claim 1, Kissel discloses a grooming device (20) comprising: 
a housing (handle 28, [0020]); 
a grooming unit coupled to the housing (the remainder of housing 22 including elements 38 & 58, as illustrated in Figure 7 and the accompanying description found in [0020]); 
a brushing mechanism (42 and 44) disposed within the grooming unit (wherein the cylinders 42 and 44 are contained between sides 38, Fig. 6); and 
a drive (34) operatively connected to the endless brush belt for actuating the brushing mechanism [0020], 
wherein the grooming unit comprises a wedge-shaped portion (58) which is configured to maintain the brushing mechanism within the grooming unit at a fixed angle relative to skin lying beneath the coat being groomed (“By way of the rotatable interconnection, shield 58 can be selectively positioned at any of a number of radial positions relative to the primary cleaning cylinder 42,” [0023], wherein the shield 58 is at least partially responsible for the angle that the device is held), and 
wherein the brushing mechanism comprises a first roller (42) and a second roller (44), the second roller being disposed at a distance relative to the skin lying beneath the coat as 
Kissel is silent to the brushing device having an endless brush belt, and wherein the fixed angle of the endless brush belt prevents hairs of the coat being carried all the way up to an upper side of the endless brush belt.
However, endless brush belts are well known in the art. Dowdy, like prior art above, teaches an animal grooming device (title) further comprising an endless brush belt (71) routed over two rollers (51 & 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the two individual cylinders comprising tines of Kissel with one endless belt on two rollers as taught by Dowdy, keeping the tines arrangement of Kissel thereon, in order to avoid loose hairs binding up between the two cylinders, for example, as is well known in the art, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
As such, the resulting device would provide the fixed angle (found above in Kissel) of the endless brush belt (as modified with Dowdy) prevents hairs of the coat being carried all the way up to an upper side of the endless brush belt (*it is noted that, in light of the specification, Applicant appears to be making a distinction between loose hairs/debris and hairs which are still attached to the coat. Thus, in the same manner as the instant invention, the radially selected position of the overall device, in combination with the above modification, would keep the hairs of the coat along the bottom side of the endless belt. This interpretation is being used for the remainder of the claims).

For Claim 3, the above-modified reference teaches the coat grooming device of claim 1, and the above-modified reference further teaches wherein the wedge-shaped portion is configured to maintain the endless brush belt within the grooming unit at a fixed angle within the range of 20-70 degrees relative to skin lying beneath the coat being groomed (due to the selected radial position of the overall device disclosed in [0023, Kissel], the angle of the above-modified device may be selected between 20-70 degrees).
If the above-modified reference does not teach the fixed angle within the range of 20-70 degrees relative to skin, then it would have been obvious to modify the spacer of the above-modified reference such that the user may select an angle of between 20 & 70 degrees, in order to allow the user to effectively groom all sides of both large and small animals, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 4, the above-modified reference teaches the coat grooming device of claim 1, and the above-modified reference further teaches wherein the wedge-shaped portion of the grooming unit is configured to maintain the endless brush belt disposed within the grooming unit at a fixed distance from the skin lying beneath the coat (note that the above-modified belt is held away from the skin by the shield 58 but also by the teeth of the device of Kissel; due to the 
For Claim 5, the above-modified reference teaches the coat grooming device of claim 1 and the above-modified reference further teaches wherein the drive is configured to actuate the endless brush belt so that a portion of the endless brush belt facing the coat being groomed moves from the first roller to the second roller (the tines 52 along cylinder 42 grab hair and move in a clockwise fashion, Kissel, Fig. 5, as modified by the endless brush of Dowdy).
For Claim 6, the above-modified reference teaches the coat grooming device of claim 1 and Kissel further discloses wherein the wedge-shaped portion of the grooming unit is adjustable for the purpose of setting the angle relative to the skin (due to the rotatable construction of 58, the angle formed between the distal edge of the shield 58 and the first brush 42 provides an adjustable angle of the entire device relative to the skin).
For Claim 7, the above-modified reference teaches the coat grooming device of claim 1, and the above-modified reference further teaches wherein brush bristles or brush teeth are provided at a distance from each other on the surface of the endless brush belt (tines 52, [0022]), and wherein an edge of the endless brush belt is free of the brush bristles and the brush teeth (as illustrated in Figure 7, 42 does not comprise tines on the edge thereof; as modified by the endless brush belt of Dowdy).
For Claim 8, the above-modified reference teaches the coat grooming device of claim 1 and the above-modified reference further teaches wherein a proximate surface of the wedge- shaped portion of the grooming unit comprises a height to prevent hairs fixed to the coat from extending past the endless brush belt (wherein either the height of arms 56 or the height of 54 
For Claim 9, Kissel discloses a method for grooming a coat [0019] comprising: 
disposing a brushing mechanism (42 and 44) with a wedge-shaped portion (58) at a fixed angle relative to the skin lying beneath the coat being groomed (similar to the rejection of claim 1 above, the device of Kissel may be continuously held at an angle, that angle as partially determined by the rotatably adjustable shield 58, as described in [0020-23]); 
actuating the endless brush belt to groom the coat [0020]; and 
cleaning the endless brush belt as the endless brush belt is being actuated (via elements 76 & 78, [0026]).
Kissel is silent to the brushing device having an endless brush belt.
However, endless brush belts are well known in the art. Dowdy, like prior art above, teaches an animal grooming device (title) further comprising an endless brush belt (71) routed over two rollers (51 & 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the two individual cylinders comprising tines of Kissel with one endless belt on two rollers as taught by Dowdy, in order to avoid loose hairs binding up between the two cylinders, for example, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For Claim 10, the above-modified reference teaches the method of claim 9, and the above-modified reference further teaches further comprising maintaining the endless brush belt at a fixed distance from the skin lying beneath the coat (the above-modified belt is held away 
For Claim 11, the above-modified reference teaches the method of claim 9, the above-modified reference further teaches further comprising maintaining a roller of the endless brush belt at a distance relative to the skin lying beneath the coat as determined by the fixed angle of the endless brush belt (the belt of the above-modified reference is maintained at an angle partially determined by the shield 58 such that the shield 58 and teeth/tines 52 keep the belt and the roller 42 that the belt is mounted upon spaced away from the skin of the animal).
For Claim 12, the above-modified reference teaches the method of claim 9 and the above-modified reference further teaches further comprising maintaining a first roller (42, Kissel) of the endless brush belt (as modified above by Dowdy) at a distance relative to the skin lying beneath the coat (Fig. 5, Kissel) which is more proximate to the skin lying beneath the coat than a second roller (44, Kissel) of the endless brush belt (Dowdy).
For Claim 13, the above-modified reference teaches the method of claim 9 and the above-modified reference further teaches further comprising preventing hairs fixed to the coat from extending past the endless brush belt (wherein either the height of arms 56 or the height of 54 prevents the hairs from being pulled past the entire length of the above-modified brush).
For Claim 14, Kissel discloses a device (20) comprising a brushing mechanism (42 and 44), 
wherein the brush is held at a fixed angle relative to a portion of skin lying beneath a coat to be groomed by a wedge-shaped spacer (58, as described in claim 1 above, maintains the device at an angle to the skin when in operation), 

wherein the endless brush belt comprises a roller (42), and the roller being disposed at a distance relative to the skin lying beneath the coat as determined by the fixed angle of the brush (the device of Kissel is maintained at an angle partially determined by the shield 58 such that the shield 58 and teeth/tines 52 keep the roller 42 spaced away from the skin of the animal).
Kissel is silent to the brushing device having an endless brush belt.
However, endless brush belts are well known in the art. Dowdy, like prior art above, teaches an animal grooming device (title) further comprising an endless brush belt (71) routed over two rollers (51 & 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the two individual cylinders comprising tines of Kissel with one endless belt on two rollers as taught by Dowdy, in order to avoid loose hairs binding up between the two cylinders, for example, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Regarding Applicant argument that the device of Kissel would be destroyed and not serve as intended if the two rollers were replaced by one endless brush belt, the Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the purpose of the device of Kissel is to provide a motorized brush for similar reasons as the instant invention, as brushes are well known for grooming, removing dead skin and hair, and to improve the overall health and appearance of a mammal. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dowdy is used to disclose one endless brush belt, as is well known in the art. Dowdy is not relied upon for the teaching of an angled brush. Simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 216 USPQ 1038, 1039. As such, it is believed that to avoid the binding of hair between, and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant then argues that the self-cleaning motion between the two rollers would be lost; however, the device of Kissel further discloses collection tray 76 with serrated edge 78 which would serve to clean the entire unitary belt, and thus still self-cleaning.
In response to Applicant's argument that the devices of Kissel and Dowdy are nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. Each of the above references is directed to a brush device, which is within the field of endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174. Additionally, it has been held that where the problem with which the applicant was involved is relatively simple and readily recognized, inquiry into other areas where even one of limited technical skill would have been aware that similar problems exist is permitted. In re Heldt, 433 F.2d 808, 167 USPQ 676 (CCPA 1970).
Regarding Applicant’s arguments to the disclosure of Dowdy, the Examiner respectfully disagrees. The device of Dowdy is merely relied upon for the discussion of one continuous brush belt mounted to two rollers, designed for an animal. Regardless of the fact that Dowdy is intended to be in contact with the skin of the animal, the resulting device of the combination outlined above meets the claimed limitations. Please note that contact with the skin or avoidance 
RE Applicant’s arguments that “However, even in the skilled person would find an incentive in Dowdy to replace the brush rollers for a brush belt, he or she would also be taught to 1) remove the spacer to thereby align said brush belt parallel to the skin of the animal, and 2) to have the brush belt in contact with the skin (as required by the massaging action, i.e. a currying action).” - the Examiner respectfully disagrees. The removal of the spacer 54 would not be required for the resulting device to work as intended, since the upper side and the distal end (of Fig. 1, Kissel) of the brush belt is still completely exposed in the resulting device, providing plenty of surface area to run over the coat of an animal. Again, Applicant reads the intended use of the secondary reference into the resulting invention. There is no requirement in the device of Kissel that it be used in contact with the skin of an animal. It is further noted that this is an apparatus claim, and any method of use should be addressed in a distinct method claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        /PETER M POON/Supervisory Patent Examiner, Art Unit 3643